ON-VEHICLE OIL SENSOR WITH
MULTIPLE OIL FLOW PATHS



EXAMINER’S AMENDMENT


In response to the Applicant’s RCE with amendment dated Feb. 07, 2022, an Examiner’s amendment to the record appears below because a minor typographical error has been found within claim 6. Should the changes be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

CLAIMS

Claim 6, line 1; change the term “1An” to --An--.





REASONS FOR ALLOWANCE


In response to the said RCE with amendment, claims 1 and 3 - 6 have now been allowed.

Independent claim 1 has been found to allowable over the prior art because the prior art fails to teach or suggest an on-vehicle oil sensor comprising:
an enclosure including: an enclosure main body component having an enclosure inner space provided therein and configured to allow oil to enter the enclosure inner space; and an oil path forming component having a plurality of oil paths communicating with the enclosure inner space and connecting an exterior of the enclosure to the enclosure inner space, the enclosure main body component and the oil path forming component extending in an axial direction and the plurality of oil paths extending in said axial direction,
wherein when the on-vehicle oil sensor is installed in a mounting member having oil flowing therein, the oil flows across the oil path forming component in a direction perpendicular to the axial direction, flows along an oil path in said axial direction into said enclosure inner space and then exits through another oil path.

Claims 3 and 4 depend from claim 1 and are allowable for, at least, that reason.

Independent claims 5 and 6 are allowable for the same reasons as set forth in the previous Office Action dated Sep. 23, 2021.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.




/Eric S. McCall/Primary Examiner
Art Unit 2856